Citation Nr: 0710459	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-27 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date prior to March 25, 
2003 for additional compensation for the veteran's 
dependents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
October 1965 to February 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The Board notes the following:  in December 1997 a claim was 
received from the veteran for a total rating based on 
individual unemployability; a September 2000 rating decision 
deferred the veteran's increased rating claim for 
hypertension, deep vein thrombosis, right thigh and calf, 
sleep apnea, restless leg syndrome and right knee condition; 
and the veteran's representative in a January 2007 brief 
raised the issue of overpayment due to a change in marital 
and dependency status.  The status of these matters remains 
unclear and they are hereby referred to the RO for any 
appropriate action.  


FINDINGS OF FACT

1.  The veteran is currently in receipt of a combined rating 
of 80 percent for his service-connected disorders.  

2.  The veteran's claim for additional compensation benefits 
based on a dependent spouse and child was received on March 
25, 2003.  

3.  The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse and child was received is April 1, 2003.  




CONCLUSION OF LAW

An effective date prior to March 25, 2003, for additional 
compensation benefits because of the veteran's dependent 
spouse and child is not warranted.  38 U.S.C.A. §§ 1115, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.401 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of the Department of Veterans 
Affairs request.  38 C.F.R. § 3.401(b)(1).  The earliest that 
the additional award of compensation for a dependent spouse 
can occur is the first day of the month following the 
effective date.  38 C.F.R. § 3.31.

The definition of the term "child", as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  In addition, the 
"child" must also be someone who: (1) is under the age of 18 
years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

A review of the record shows that the veteran is currently in 
receipt of a combined rating of 80 percent for his service-
connected disabilities.  

On March 25, 2003 a claim was received from the veteran 
indicating that his new dependents were his wife and stepson.  
On May 5, 2003 the RO sent a letter to the veteran asking him 
to return an enclosed VA Form 21-686c, Declaration of Status 
of Dependents.  The completed VA Form 21-686c was received 
from the veteran on May 25, 2003.  By letter dated in July 
2003, the RO informed the veteran that his benefits had been 
adjusted beginning April 1, 2003, based on the addition of 
his dependents.  

The Board notes that the veteran's marriage certificate is 
dated August 2001.  The veteran argues that he submitted a 
copy of this document in August 2001 along with a letter 
requesting that his wife and stepson be added as dependents.  
A review of the claims folder does not show that such letter 
and a copy of the marriage certificate were received from the 
veteran in August 2001.  The veteran has submitted a copy of 
a letter dated August 20, 2001 requesting that his spouse and 
stepson be added as dependents, however there is no 
indication that this letter was received by the VA in August 
2001.  The earliest the letter appears to have been received 
was in October 2003, the earliest receipt date of the 
marriage certificate was in May 2003.  Hence, the date of the 
marriage certificate cannot serve as date of claim because VA 
did not receive it within one year from the date of the 
event.  38 C.F.R. § 3.401(b)(1)(i).  

Regarding the four possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received by the RO 
was March 25, 2003.  38 C.F.R. § 3.401(b)(1)(ii).  The dates 
that dependencies arose was August 2001, i.e., the date that 
the veteran remarried.  38 C.F.R. § 3.401(b)(2).  The 
effective date of the veteran's current combined rating of 80 
percent is February 1999; the effective date when the 
veteran's combined rating was increased to at least 
30 percent was October 1969.  38 C.F.R. § 3.401(b)(3).  
Finally, pursuant to 38 C.F.R. § 3.31, the date of the 
veteran's award for additional compensation for his spouse 
and stepchild as dependents was March 25, 2003.  38 C.F.R. § 
3.401(b)(4).  As the law instructs that the effective date 
for additional compensation for dependents is the latest of 
the four aforementioned dates, the correct effective date for 
the veteran is March 25, 2003.

Thus, the evidence is against an effective date prior to 
March 25, 2003, for an award of additional compensation 
benefits based on a dependent spouse and stepchild. 
Accordingly, for the reasons and bases discussed above, the 
veteran's appeal must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations (codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) provide for, among other 
things, notice and assistance to claimants under certain 
circumstances.  During the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  
However, Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, VCAA is not applicable.  
See Mason, 16 Vet. App. at 132 (VCAA not applicable to a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
This case involves the application of law to certain facts 
such as the effective date for a combined rating of 30 
percent or higher and the date when information, which was 
needed to award additional compensation for the veteran's 
spouse and stepchild, was received by the RO.  Those facts 
are already established by the evidence now of record.  
Collecting additional evidence would not be productive or 
helpful to the veteran's appeal.  Thus, because the law as 
mandated by statute, and not further development of evidence, 
is dispositive of this appeal, the VCAA is not applicable.  


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


